  Case 19-15816      Doc 46   Filed 08/25/20 Entered 08/25/20 11:50:41                Desc Main
                                 Document Page 1 of 1
                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                     Eastern Division

In Re:                                     )               BK No.:     19-15816
ROBERT TRUEVILLIAN                         )
                                           )               Chapter: 13
                                           )
                                                           Honorable Carol A. Doyle
                                           )
                                           )
              Debtor(s)                    )

             ORDER DISMISSING FOR FAILURE TO MAKE PLAN PAYMENTS

       This matter coming before the court on Trustee's Motion to Dismiss, due notice having been
given and the court having heard the facts presented;


IT IS THEREFORE ORDERED that this case is dismissed on the Trustee's motion for material default
by the debtor with respect to a term of a confirmed plan, pursuant to § 1307 (c) (6).




                                                        Enter:



                                                                 Honorable Carol A. Doyle
Dated: August 25, 2020                                           United States Bankruptcy Judge

 Prepared by:
 Tom Vaughn
 Chapter 13 Trustee
 55 E. Monroe Street, Suite 3850
 Chicago, IL 60603
 (312) 294-5900
